Exhibit 10.7

FORM OF
VOTING AGREEMENT




VOTING AGREEMENT (this “Agreement”), dated as of August 1, 2013, by and among
The Standard Register Company, an Ohio corporation (“Company”), Silver Point
Capital, L.P., as the Lenders’ Representative (in such capacity, the “Lenders’
Representative”) and each  shareholder of the Company named on the signature
pages hereto (each individually a “Shareholder” and, collectively, the
“Shareholders”).




A.

Immediately prior to the execution of this Agreement, the Company, Holdings and
WorkflowOne LLC (“Target”) will enter into a Membership Interest Purchase
Agreement (the “Purchase Agreement”) pursuant to which the Company will purchase
all of the outstanding membership interests of Target.




B.

 Concurrently with the execution of this Agreement, the Company, Holdings, the
First Lien Lenders, the Second Lien Lenders and the Administrative Agent will
enter into an Amendment and Restatement Agreement (the “Amendment and
Restatement Agreement”) pursuant to which, upon the Simultaneous Cancellation
(as defined below), the Company will issue to the Second Lien Lenders the
Warrants. Capitalized terms used but not defined in this Agreement have the
meanings given in the Amendment and Restatement Agreement.




C.

Concurrently with the execution and delivery of the Amendment and Restatement
Agreement, the Company and Target, each as co-obligors, the Second Lien Lenders,
the Administrative Agent and the Guarantors, will enter into the Second Lien
Credit Agreement (the “Second Lien Credit Agreement”), pursuant to which, among
other things, (i)  the Second Lien Lenders will surrender and transfer to
Target, in cancellation thereof (the “Simultaneous Cancellation”),  certain
indebtedness of Target outstanding under the Existing Second Lien Credit
Agreement  in exchange for the Warrants  and (ii) the remaining indebtedness
outstanding under the Existing Second Lien Credit Agreement (x) will continue to
be an obligation of Target and will also be assumed by the Company as co-obligor
thereunder, (y) will be guaranteed  by each of the Guarantors, and (z) will be
amended and restated to be on the terms set forth under the Second Lien Credit
Agreement pursuant to the Amendment and Restatement Agreement.




D.

The exercise of the Warrants for shares of Company Common Stock is subject to
the Company Shareholder Approval. The transactions described in Paragraphs A, B
and C above and in this Paragraph D are referred to herein collectively as the
“Transactions.”




E.

As of the date of this Agreement, each Shareholder is the record and Beneficial
Owner of, and has investment authority over, (i) the number of issued and
outstanding shares of Company Common Stock and (ii) the number of issued and
outstanding shares of Company Class A Stock, in each case set forth opposite
such Shareholder’s name on Schedule A attached hereto (such shares, together
with any other shares of Company Common Stock or Company Class A Stock
(collectively, “Shares”) or other voting securities of the Company of which such
Shareholder acquires Beneficial Ownership on or after the date of this
Agreement, the “Covered Shares”).  For purposes of this Agreement “Beneficial
Owner” means, with respect to any securities, any Person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares (i) voting power which includes the power to vote, or
to direct the voting of, such security or (ii) investment power which includes
the power to dispose, or to direct the disposition, of such security; and shall
otherwise be interpreted in accordance with the term “beneficial owner” as
defined in Rule 13d-3 adopted by the Securities and Exchange Commission under
the Securities Exchange Act of 1934, as amended.




F.

As a material condition to, and inducement of, the First Lien Lenders’ and the
Second Lien Lenders’ willingness to enter into the Amendment and Restatement
Agreement,














--------------------------------------------------------------------------------







such parties have required that each Shareholder agree, and each Shareholder has
agreed, severally and not jointly and severally, to enter into this Agreement.




In consideration of the foregoing and the mutual representations, warranties,
covenants and agreements in this Agreement, and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound, the parties agree as follows:




ARTICLE I

Voting




1.1

Agreement to Vote. Subject to the terms and conditions of this Agreement, each
Shareholder, severally and not jointly and severally, hereby irrevocably and
unconditionally agrees that, during the term of this Agreement, at any meeting
of shareholders of the Company called for the purpose of obtaining the Company
Shareholder Approval or with respect to any related action by written consent of
the shareholders of the Company, such Shareholder shall, as applicable: (a)
appear at any such meeting or otherwise cause its Covered Shares to be counted
as present thereat for purposes of calculating a quorum; and (b) vote (or cause
to be voted), in person or by proxy, or deliver (or cause to be delivered) an
executed written consent covering, all of its Covered Shares (i) in favor of
obtaining the Company Shareholder Approval and any related proposal in
furtherance thereof and any other action, agreement, proposal or transaction in
furtherance of the Transactions, (ii) against any action or agreement submitted
for the vote or written consent of shareholders of the Company that is otherwise
in opposition to, or competitive or inconsistent with, the Transactions;  (iii)
against any extraordinary corporate transaction (other than the Transactions),
such as a merger, consolidation, business combination, tender or exchange offer,
reorganization, recapitalization, liquidation, sale or transfer of all or
substantially all of the assets or securities of the Company or and any of its
Subsidiaries; (iv) against any extraordinary dividend or distribution by the
Company or any Subsidiary of the Company; (v) against any material change in the
capital structure of the Company or any Subsidiary of the Company (other than as
contemplated by the Transactions); (vi) against any action, proposal,
transaction or agreement that would reasonably be expected to result in a breach
of any covenant, representation or warranty, any failure of any condition
precedent, or any other obligation or agreement of the Company contained in the
Purchase Agreement, Amendment and Restatement Agreement or the Ancillary
Agreements or of such Shareholder contained in this Agreement and (vii) against
any other action, agreement or transaction that is intended, or would reasonably
be expected to, impede, interfere with, delay, postpone, discourage, frustrate
the purposes of or adversely affect the consummation of the Transactions
(collectively, the “Covered Matters”).  Any such vote shall be cast or any
consent shall be executed by such Shareholder in accordance with such procedures
relating thereto as will ensure that such Shareholder is duly counted, including
for purposes of determining whether a quorum is present (if applicable) and for
purposes of recording the results of such vote or consent. This Section shall
not require any Shareholder to exercise any warrants or options (if any) to
acquire capital stock of the Company.  No Shareholder shall be liable for any
breach of this Agreement by any other Shareholder.




1.2

No Inconsistent Agreements.  Each Shareholder, severally and not jointly and
severally, hereby covenants and agrees that, other than this Agreement, such
Shareholder has not, directly or indirectly, (a) entered into, and shall not
enter into at any time while this Agreement is in effect, any voting
arrangement, whether by proxy, consent, power of attorney, voting agreement,
voting trust or otherwise, with respect to its Covered Shares with respect to
any Covered Matters, (b) except pursuant to this Agreement, granted, and shall
not grant at any time while this Agreement is in effect, a proxy, consent or
power of attorney with respect to its

 





2







--------------------------------------------------------------------------------







Covered Shares with respect to any of the Covered Matters or (c) taken and shall
not take any action that would reasonably be expected to have the effect of
preventing or disabling such Shareholder from performing any of his, her or its
obligations under this Agreement. The obligations of each Shareholder under this
Agreement shall not be affected by any breach by the Company of any of its
representations, warranties, agreements or covenants set forth in the Purchase
Agreement, Amendment and Restatement Agreement or the Ancillary Agreements.




1.3

Other Matters.  No Shareholder shall be restricted in any way from voting in
favor of, voting against or abstaining from voting with respect to any matter
presented to the Shareholders, in each case except with respect to Covered
Matters.  Without limiting the foregoing, the Covered Matters do not include,
and nothing herein grants to the Lenders, the Lenders’ Representative or any
other Person, the right, directly or indirectly, alone or with others, to
exercise or direct the exercise of any voting power of the Company in the
election of directors.




1.4

Grant of Proxy.  Each Shareholder hereby appoints the Company and as such
Shareholder’s proxy and attorney-in-fact, with full power of substitution and
resubstitution, to vote or execute consents during the term of this Agreement,
with respect to its Covered Shares as of the applicable record date, in each
case with respect to the Covered Matters.  This proxy is given to secure the
performance of the duties of such Shareholder under this Agreement, and its
existence will not be deemed to relieve such Shareholder of its obligations with
respect to the Covered Matters.  With respect to shares of Company Common Stock
included in the Covered Shares, this proxy shall be irrevocable, and with
respect to shares of Company Class A Stock included in the Covered Shares, this
proxy shall be revocable.  Other than as described in this Section, during the
term of this Agreement, such Shareholder shall not directly or indirectly grant
any Person any proxy (revocable or irrevocable), power of attorney or other
authorization with respect to any of such Shareholder’s Covered Shares with
respect to any of the Covered Matters (including, for the avoidance of doubt,
any such authorization that is in opposition to, or competitive or inconsistent
with any of the Covered Matters).  For Covered Shares as to which such
Shareholder is the Beneficial Owner but not the record owner, such Shareholder
will cause any record owner of such Covered Shares to grant to the Company a
proxy to the same effect as that contained in this Section.




1.5

Nature of Proxy.  The proxy and power of attorney granted pursuant to Section
1.4 by each Shareholder shall be deemed to be coupled with an interest
sufficient in law to support a proxy (including an irrevocable proxy) and shall
revoke any and all prior proxies granted by such Shareholder with regard to such
Shareholder’s Covered Shares with respect to the Covered Matters.  The power of
attorney granted by such Shareholder is a durable power of attorney and shall
survive bankruptcy, dissolution, death or incapacity of such Shareholder. The
power of attorney granted hereunder, as well as the irrevocable proxy granted
hereunder with respect to the Company Common Stock included in the Covered
Shares, shall terminate only upon the expiration of the term of this Agreement.
 The proxy and power of attorney granted pursuant to Section 1.4 shall terminate
upon the termination of this Agreement, provided that the proxy granted
hereunder with respect to the Company Class A Stock included in the Covered
Shares shall terminate upon (a) its proper revocation, or (b) the termination of
this Agreement.





3







--------------------------------------------------------------------------------







ARTICLE II

Representations and Warranties




2.1

Representations and Warranties of each Shareholder.  Each Shareholder, severally
and not jointly and severally, hereby represents and warrants to the Company and
the Lenders’ Representative and, solely with respect to Section 2.1(b), the
Company hereby represents and warrants to the Lenders’ Representative as
follows:




(a)

Organization; Authorization; Validity of Agreement; Necessary Action. Each
Shareholder that is not an individual is a legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. The execution and delivery by such Shareholder of this Agreement
and the performance by such Shareholder of its obligations hereunder have been
duly and validly authorized by such Shareholder and no other actions or
proceedings on the part of such Shareholder or any beneficiary thereof are
necessary to authorize the execution and delivery by it of this Agreement or the
performance by such Shareholder of its obligations hereunder. Such Shareholder
has the requisite power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
such Shareholder and, assuming this Agreement constitutes a valid and binding
obligation of the other parties, constitutes a legal, valid and binding
obligation of such Shareholder, enforceable against him, her or it in accordance
with its terms.  




(b)

Ownership. Except as otherwise provided herein, such Shareholder’s Covered
Shares are, and from the date of this Agreement through the term of this
Agreement will be, Beneficially Owned and owned of record by such Shareholder.
Any Covered Shares acquired by such Shareholder after the date of this Agreement
during the term of this Agreement will be Beneficially Owned and owned of record
by such Shareholder from the date of such acquisition through the term of this
Agreement, except as otherwise provided herein. As of the date of this
Agreement, the Shares set forth opposite such Shareholder’s name on Schedule A
attached hereto constitute all of the shares of capital stock of the Company
Beneficially Owned or owned of record by such Shareholder. Such Shareholder (i)
has and will have at all times during the term of this Agreement the sole right
and power (x) over the voting and disposition of such Shareholder’s Covered
Shares and (y) to agree to all of the matters set forth in this Agreement, in
each case, with respect to all of such Shareholder’s Covered Shares, with no
limitations, qualifications or restrictions on such rights or powers and (ii)
has good and marketable title to its Covered Shares free and clear of any
Encumbrances with respect to the ownership, Transfer or voting of such
Shareholder’s Covered Shares.  Notwithstanding anything to the contrary set
forth in this Agreement, the Covered Shares reported to be Beneficially Owned
and owned of record by Fifth Third Bank as trustee for the applicable
Shareholders include only such Covered Shares as are held by Fifth Third Bank on
behalf of such Shareholders.




(c)

No Violation. The execution, delivery and performance of this Agreement by such
Shareholder does not and will not (whether with or without notice or lapse of
time, or both) (i) violate any provision of the certificate of formation or
bylaws or other organizational and governing documents, as applicable, of such
Shareholder, (ii) require that such Shareholder obtain any consent or approval
under any contract that is binding on such Shareholder or any of its properties
or assets, (iii) result in the violation or breach by such Shareholder or
constitute a change of control or default under, or result in termination or
give to others any right of termination, amendment, acceleration or cancellation
of, or result in the creation of any

 





4







--------------------------------------------------------------------------------







Encumbrance upon any of its Covered Shares pursuant to, any such contract or
(iv) result in a violation by such Shareholder of any laws applicable to such
Shareholder or by which any of such Shareholder’s assets or properties is bound,
except for any of the foregoing as would not, either individually or in the
aggregate, reasonably be expected to impair the ability of such Shareholder to
perform his, her or its obligations under this Agreement.




(d)

Consents and Approvals. Other than compliance with securities laws, the
execution and delivery of this Agreement by such Shareholder does not, and the
performance by such Shareholder of its obligations under this Agreement will
not, require such Shareholder to obtain any consent, approval, authorization or
permit of, or to make any filing with or notification to, any Governmental
Authority, except where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not,
either individually or in the aggregate, reasonably be expected to impair the
ability of such Shareholder to perform his, her or its obligations under this
Agreement.




(e)

Absence of Litigation. As of the date of this Agreement, to such Shareholder’s
knowledge, there is no legal proceeding or order in effect, pending or
threatened against such Shareholder before or by any Governmental Authority that
would, either individually or in the aggregate, reasonably be expected to impair
the ability of such Shareholder to perform its obligations under this Agreement
or consummate the transactions contemplated hereby.




(f)

Reliance by Company. Such Shareholder understands and acknowledges that each of
the Company and the Lenders’ Representative is entering into the Purchase
Agreement, the Amendment and Restatement Agreement and this Agreement in
reliance upon such Shareholder’s execution, delivery and performance of this
Agreement.




2.2

Representations and Warranties of the Company. The Company hereby represents and
warrants to each Shareholder and the Lenders’ Representative as follows:




(a)

Organization; Authorization; Validity of Agreement; Necessary Action. The
Company is a legal entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization. The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and all requisite corporate power and
authority to execute and deliver the Purchase Agreement, the Amendment and
Restatement Agreement and the Ancillary Agreements and to perform its
obligations thereunder and consummate the transactions contemplated thereby. The
execution and delivery by the Company of this Agreement and the performance by
it of its obligations hereunder have been duly and validly authorized by the
Company and no other actions or proceedings on the part of the Company or any
shareholder thereof are necessary to authorize the execution and delivery by it
of this Agreement or the performance by it of its obligations hereunder. This
Agreement has been duly executed and delivered by the Company and, assuming this
Agreement constitutes a valid and binding obligation of the other parties,
constitutes a legal, valid and binding obligation of the Company, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether considered in a proceeding in equity or in law).




(b)

No Violation. The execution, delivery and performance of this Agreement by the
Company and the consummation of the transactions contemplated hereby by the
Company does





5







--------------------------------------------------------------------------------







not and will not (whether with or without notice or lapse of time, or both)
(i) violate any provision of the certificate of incorporation or bylaws of the
Company, (ii) require any consent or approval under, violate, conflict with,
result in any breach of or any loss of any benefit under, or constitute a
default under, or result in termination or give to others any right of
termination, amendment, acceleration or cancellation of any contract that is
binding on the Company or any of its properties or assets or (iii) violate any
law applicable to the Company or by which any of the Company’s assets or
properties is bound, except for any of the foregoing as would not, either
individually or in the aggregate, reasonably be expected to impair the ability
of the Company to consummate the transactions contemplated hereby.




(c)

Consents and Approvals. The execution and delivery of this Agreement by the
Company does not, and the performance by the Company of its obligations under
this Agreement and the consummation by the Company of the transactions
contemplated hereby will not, require the Company to obtain any consent,
approval, authorization or permit of, or to make any filing with or notification
to, any Governmental Authority, except where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, either individually or in the aggregate, reasonably be
expected to impair the ability of the Company to perform its obligations under
this Agreement.




(d)

Absence of Litigation. As of the date of this Agreement, to the Company’s
knowledge, there is no legal proceeding or order in effect, pending or
threatened against the Company before or by any Governmental Authority that
would, either individually or in the aggregate, reasonably be expected to impair
the ability of the Company to perform its obligations under this Agreement or
consummate the transactions contemplated hereby.




(e)

Reliance by each Shareholder. The Company understands and acknowledges that each
Shareholder is entering into this Agreement in reliance upon the Company’s
execution and delivery of this Agreement, the Amendment and Restatement
Agreement and the Purchase Agreement and the representations and warranties of
the Company contained herein and therein.




2.3

Representations and Warranties of the Lenders’ Representative.  The Lenders’
Representative hereby represents and warrants to each Shareholder and the
Company that the Lenders’ Representative is a legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. The Lenders’ Representative has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder,
and the Lenders’ Representative has all requisite power and authority to execute
and deliver the Purchase Agreement, the Amendment and Restatement Agreement and
the Ancillary Agreements and to perform its obligations thereunder and
consummate the transactions contemplated thereby. The execution and delivery by
the Lenders’ Representative of this Agreement and the performance by it of its
obligations hereunder have been duly and validly authorized by the Lenders’
Representative and no other actions or proceedings on the part of the Lenders’
Representative or any beneficiary thereof are necessary to authorize the
execution and delivery by it of this Agreement or the performance by it of its
obligations hereunder. This Agreement has been duly executed and delivered by
the Lenders’ Representative and, assuming this Agreement constitutes a valid and
binding obligation of the other parties, constitutes a legal, valid and binding
obligation of the Lenders’ Representative, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or similar laws affecting creditors’
rights generally or by general principles of equity (regardless of whether
considered in a proceeding in equity or in law). The

 





6







--------------------------------------------------------------------------------







execution, delivery and performance of this Agreement by the Lenders’
Representative and the consummation of the transactions contemplated hereby by
it does not and will not (whether with or without notice or lapse of time, or
both) (i) require any consent or approval under, violate, conflict with, result
in any breach of or any loss of any benefit under, or constitute a default
under, or result in termination or give to others any right of termination,
amendment, acceleration or cancellation of any contract that is binding on the
Lenders’ Representative or (ii) violate any law applicable to the Lenders’
Representative, except for any of the foregoing as would not, either
individually or in the aggregate, reasonably be expected to impair the ability
of the Lenders’ Representative to consummate the transactions contemplated
hereby.




ARTICLE III

Other Covenants




3.1

Prohibition on Transfers, Other Actions. Except as otherwise provided in this
Section, each Shareholder, severally and not jointly and severally, hereby
agrees not to, directly or indirectly, (a) Transfer (defined below) any of its
Covered Shares, Beneficial Ownership thereof or any other interest specifically
therein (including by tendering into any tender or exchange offer by any Person)
or any voting rights with respect thereto; (b) enter into any agreement,
arrangement or understanding with any Person, or take any other action that
would reasonably be expected to prevent or disable such Shareholder from
performing his, her or its obligations under this Agreement; (c) take any action
that would reasonably be expected to result in such Shareholder not having the
legal power, authority and right to comply with and perform his, her or its
covenants under this Agreement; (d) make any public statements that are
inconsistent with its support of the Transactions or publicly propose to do any
of the foregoing or (e) commit or agree to take any of the foregoing actions
during the term of this Agreement. Any purported Transfer of such Shareholder’s
Covered Shares in violation of this Section shall be null and void ab initio.
 No Shareholder shall take any action that would result in the conversion of any
shares of Company Class A Stock into shares of Company Common Stock without the
prior written consent of the Company and the Lenders’ Representative.
Simultaneously with the execution and delivery of this Agreement, each
Shareholder and the Company shall deliver joint written instructions to the
Company’s transfer agent stating that while this Agreement is in effect, (i)
such Shareholder’s Covered Shares cannot be Transferred in any manner, other
than to a Person that has executed a counterpart to this Agreement in accordance
with the terms and conditions of this Section and that has otherwise complied
with the terms and conditions of this Section and (ii) no action can be taken
that would result in such Shareholder’s Covered Shares that are shares of
Company Class A Stock being converted into shares of Company Common Stock, in
each case, without the prior written consent of the Company and the Lenders’
Representative. If any Covered Shares are acquired after the date of this
Agreement by any Shareholder, upon acquisition of such Covered Shares notice
shall be delivered to the Company with respect to such newly acquired Covered
Shares and the foregoing instructions shall be delivered to the Company’s
transfer agent. Notwithstanding the restrictions in this Section, each
Shareholder shall be permitted to Transfer Covered Shares to any Person (x) that
executes a joinder, in form and substance reasonably satisfactory to the
Lenders’ Representative, agreeing to be bound by the terms and conditions hereof
with respect to such Covered Shares so Transferred and (y) with respect to any
Person other than a direct or indirect Beneficial Owner of such Shareholder, if
it is reasonably satisfactory to the Lenders’ Representative that such Person
will comply with such terms and conditions hereof; provided, that, in the case
of a Transfer of shares of Company Class A Stock, such Transfer would not result
in the conversion of any such shares of Company Class A Stock pursuant to the
Company’s articles of incorporation, code of





7







--------------------------------------------------------------------------------







regulations or otherwise. If any involuntary Transfer of any Covered Shares
shall occur (including a sale by any Shareholder’s trustee in any bankruptcy, or
sale to a purchaser at any creditor’s or court sale), the transferee (which
term, as used herein, shall include any and all transferees and subsequent
transferees of the initial transferee) shall, to the extent permitted by
applicable law, take and hold such Covered Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until the expiration of the term of this Agreement.  As
used herein, “Transfer” means, directly or indirectly, to sell, transfer,
assign, deposit, pledge, encumber (including creating or incurring any
Encumbrance upon), hypothecate or otherwise dispose of (including by gift,
merger, consolidation by operation of law or otherwise (including by conversion
into securities or other consideration)) or by tendering into any tender or
exchange offer), or to enter into any contract, option or other arrangement or
understanding with respect to the voting of or sale, transfer, assignment,
deposit, pledge, encumbrance (including the creation or incurrence of any
Encumbrance upon), hypothecation or other disposition of (including by gift,
merger, consolidation by operation of law or otherwise (including by conversion
into securities or other consideration) or by tendering into any tender or
exchange offer).  




3.2

Additional Shares  In the event of a stock split, stock dividend or
distribution, or any change in the Covered Shares by reason of any stock split,
reverse stock split, recapitalization, combination, reclassification, exchange
of Shares or the like, the term “Covered Shares” shall be deemed to refer to and
include such Shares as well as all such stock dividends and distributions and
any securities into which or for which any or all of such Shares may be changed
or exchanged or which are received in such transaction.




3.3

Notice of Acquisitions. Each Shareholder agrees to notify the Company and the
Lenders’ Representative in writing as promptly as reasonably practicable (and in
any event within one Business Day following such acquisition by such
Shareholder) of the number of any additional Shares or other securities of the
Company of which such Shareholder acquires Beneficial Ownership on or after the
date of this Agreement.




3.4

Waiver of Appraisal Rights. Each Shareholder unconditionally waives, and agrees
not to exercise, assert or perfect, any rights of appraisal or any dissenters’
rights that such Shareholder may have (whether under applicable law or
otherwise) or could potentially have or acquire in connection with the
Transactions.




3.5

Further Assurances . From time to time, at the Company’s sole cost and expense,
(i) upon reasonable written request by the Company or the Lenders’
Representative, each Shareholder shall promptly execute and deliver such
additional documents and take all such further reasonable action as may be
necessary to effectuate the intent of this Agreement and (ii) the Company shall
take all such reasonable action to ensure the enforceability of this Agreement
and to cause each Shareholder to take all actions necessary or appropriate to
fulfill such Shareholder’s obligations hereunder.




3.6

Company Agreement. The Company agrees (a) not to register the Transfer of any
certificated or uncertificated interest representing any Covered Shares or the
conversion of any shares of Company Class A Stock into shares of Company Common
Stock in violation of this Agreement and (b) to take all such other actions
reasonably requested in writing by a Shareholder, at the Company’s sole cost and
expense, in furtherance of such Shareholder’s

 





8







--------------------------------------------------------------------------------







commitments hereunder, including (to the extent reasonably within the Company’s
power) prohibiting or refusing to give effect to any action in violation hereof.




3.7

Public Announcement. Unless such disclosure is required by law, no Shareholder
shall issue any press releases or otherwise make any public announcements with
respect to the Purchase Agreement, the Amendment and Restatement Agreement, this
Agreement, the Ancillary Agreements or the transactions contemplated by the
Purchase Agreement, the Amendment and Restatement Agreement or this Agreement or
the Ancillary Agreements without the prior written consent of the Company and
the Lenders’ Representative.  Each Shareholder shall, to the extent reasonably
practicable, consult with the Company and the Lenders’ Representative prior to
making any filings with any third party and/or any Governmental Authority with
respect thereto, except as may be required by law or by the request of any
Governmental Authority, with respect to which each Shareholder shall provide
prior written notice to the Company and the Lenders’ Representative of any such
filings.  Each Shareholder hereby permits the Company and the Lenders’
Representative to publish and disclose in any press release, public announcement
or filing relating to the Transactions such Shareholder’s identity and ownership
of the Covered Shares, a description of such Shareholder’s commitments,
arrangements and understandings pursuant to this Agreement and/or the text of
this Agreement.




ARTICLE IV

Miscellaneous




4.1

Termination. This Agreement shall remain in effect until the earlier of (a) the
receipt of the Company Shareholder Approval and (b) the date on which the fourth
meeting of the Company’s shareholders following the date of this Agreement
concludes (whether such meetings are annual or special meetings); provided, that
this Article IV shall survive such termination. Nothing in this Section, and no
termination of this Agreement, shall relieve or otherwise limit any party of
liability for willful breach of this Agreement.




4.2

No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company or the Lenders’ Representative any direct or indirect
ownership or incidence of ownership of or with respect to any Covered Shares.
 All rights, ownership and economic benefits of and relating to the Covered
Shares shall remain vested in and belong to such Shareholder, and the Company
and the Lenders’ Representative shall have no authority to direct such
Shareholder in the voting or disposition of any of the Covered Shares, except as
otherwise provided herein. Without limiting the foregoing, nothing in this
Agreement shall be deemed to be an “acquisition” of the Covered Shares under
Section 1701.01 of the Ohio Revised Code, or a tender offer, a request or
invitation for tender, or otherwise an offer to purchase the Covered Shares
under Section 1707.041 of the Ohio Revised Code.




4.3

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed duly given (a) on the date of delivery if delivered personally,
or if by facsimile, upon written confirmation of receipt by facsimile, (b) on
the first Business Day following the date of dispatch if delivered utilizing a
next-day service by a recognized next-day courier, or (c) on the earlier of
confirmed receipt or the fifth Business Day following the date of mailing if
delivered by

 





9







--------------------------------------------------------------------------------







registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the applicable addresses set forth below
or, with respect to the Shareholders, to the address for the applicable
Shareholder as set forth on Schedule A, or pursuant to such other instructions
as may be designated in writing by the party to receive such notice:




if to the Company, to:




The Standard Register Company

600 Albany Street

Dayton, OH 45417

Attention: General Counsel

Facsimile: (937) 221-3431




with a copy (which shall not constitute notice) to:




Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166-0193

Attention: Barbara L. Becker

Facsimile: (212) 351-6202




if to the Lenders’ Representative, to:




Silver Point Capital, L.P.

Two Greenwich Plaza, 1st Floor

Greenwich, Connecticut 06830

Attention: Anthony DiNello

Facsimile: (203) 542-4312




with a copy (which shall not constitute notice) to:




Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Christopher Ewan

                  David L. Shaw

Facsimile: (212) 859-4000




4.4

Interpretation. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement is the product of negotiation by the parties
having the assistance of counsel and other advisers. It is the

 





10







--------------------------------------------------------------------------------







intention of the parties that this Agreement not be construed more strictly with
regard to one party than with regard to the others.




4.5

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute one instrument binding on the parties, notwithstanding that all the
parties are not signatories to the original or the same counterpart.




4.6

Entire Agreement. This Agreement and, to the extent referenced in this
Agreement, the Purchase Agreement, the Amendment and Restatement Agreement and
the several agreements and other documents and instruments (including any
Ancillary Agreements) referred to herein or therein or annexed hereto or
thereto, constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, whether written or oral, among the parties or any of them
with respect to the subject matter hereof, and there are no representations,
understandings or agreements relating to the subject matter hereof that are not
fully expressed in this Agreement and the documents and instruments executed and
delivered in connection herewith.




4.7

Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. This Agreement and all
disputes or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of Ohio, without regard to the
laws of any other jurisdiction that might be applied because of the conflicts of
laws principles of the State of Ohio. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any party or its Affiliates against any other party or its
successors, assigns or Affiliates shall be brought and determined in the courts
of the State of Ohio (and if jurisdiction in the courts of the State of Ohio
shall be unavailable, the Federal courts of the United States of America of the
Southern District of Ohio).  Each of the parties irrevocably submits to the
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts of the State of Ohio, other
than actions in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by a court of the State of Ohio. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts of the State of Ohio for
any reason, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) that (i) the
suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.





11







--------------------------------------------------------------------------------







4.8

Amendment; Waiver; Expenses. This Agreement may not be amended except by an
instrument in writing signed by each of the parties. Each party may waive any
right of such party hereunder by an instrument in writing signed by such party
and delivered to the other parties. The waiver by any party of a breach of any
provision hereunder shall not operate or be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder.  Each
Shareholder shall be responsible for all of his, her or its expenses in
connection with this Agreement and the transactions contemplated hereby, and
shall not seek reimbursement from the Company with respect thereto.




4.9

Remedies; Severability. Each of the parties acknowledges and agrees that (a) the
provisions of this Agreement are reasonable and necessary to protect the proper
and legitimate interests of the other parties and (b) the other parties would be
irreparably damaged if any of the provisions of this Agreement were not
performed, or were threatened to be not performed, in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each of
the parties shall be entitled to preliminary and permanent injunctive relief to
prevent breaches of the provisions of this Agreement by other parties without
the necessity of proving actual damages or of posting any bond, and to enforce
specifically the terms and provisions hereof, which rights shall be cumulative
and in addition to any other remedy to which the parties may be entitled
hereunder or at law or equity, including monetary damages. Each Shareholder
agrees that the Company’s and Lender’s Representative’s initial choice of remedy
may be to enforce specifically the terms and provisions hereof. If any provision
of this Agreement or the application of any such provision to any Person or
circumstance shall be declared judicially to be invalid, unenforceable or void,
such decision shall not have the effect of invalidating or voiding the remainder
of this Agreement, it being the intent and agreement of the parties that this
Agreement shall be deemed amended by modifying such provision to the extent
necessary to render it valid, legal and enforceable while preserving its intent
or, if such modification is not possible, by substituting therefor another
provision that is valid, legal and enforceable and that achieves the same
objective.




4.10

Successors and Assigns; Third-Party Beneficiaries. Neither this Agreement nor
any of the rights or obligations of any party under this Agreement shall be
assigned, in whole or in part (by operation of law or otherwise), by any party
without the prior written consent of the other parties. Subject to the
foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any Person (other than the parties and in the case of Lenders’ Representatives,
the Lenders and Holdings, their respective successors and permitted assigns) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.




4.11

Shareholder Capacity. Each Shareholder is entering into this Agreement solely in
its capacity as the record and Beneficial Owner of Covered Shares, and, if
applicable, not such Shareholder’s capacity as a director or officer of the
Company or any of its Subsidiaries. Accordingly, notwithstanding anything to the
contrary contained in this Agreement, nothing in this Agreement shall in any way
(a) restrict or limit such Shareholder, or any designee or representative of
such Shareholder, as applicable, who is a director or officer of the Company
from taking (or omitting to take) any action in his or her capacity as a
director or officer of the Company taken in order to fulfill his or her
fiduciary obligations under applicable Law or (b) restrict or limit (or require
such Shareholder to attempt to restrict or limit) such Shareholder or any
designee or representative of such Shareholder who is a director or officer of
the Company





12







--------------------------------------------------------------------------------







from acting in such capacity or voting in such capacity in the good faith
exercise of his or her fiduciary duties as a director or officer of the Company
under applicable Law.








13







--------------------------------------------------------------------------------







SCHEDULE A




SHAREHOLDER

ADDRESS

COMPANY COMMON STOCK

COMPANY CLASS A COMMON STOCK

FIFTH THIRD BANK, AS TRUSTEE OF THE TRUST INDENTURE CREATED BY WILLIAM C.
SHERMAN DATED DECEMBER 29, 1939

38 FOUNTAIN SQ. PLZ.

FIFTH THIRD CENTER

CINCINNATI, OH 45263

514,382

214,324

FIFTH THIRD BANK, AS TRUSTEE OF THE TESTAMENTARY TRUST CREATED UNDER

ITEM III(C) OF THE LAST WILL AND TESTAMENT OF WILLIAM C. SHERMAN, DECEASED

38 FOUNTAIN SQ. PLZ.

FIFTH THIRD CENTER

CINCINNATI, OH 45263

519,062

216,278

WILLIAM PATRICK SHERMAN TRUST

600 ALBANY STREET

DAYTON, OH 45408

193,683

83,895

MARY CATHERINE SHERMAN TRUST

600 ALBANY STREET

DAYTON, OH 45408

193,683

83,895

JAMES LOUIS SHERMAN TRUST

600 ALBANY STREET

DAYTON, OH 45408

193,683

83,895

HELEN LOUISE SHERMAN TRUST

600 ALBANY STREET

DAYTON, OH 45408

193,683

83,895

CHARLES FRANCIS SHERMAN TRUST

600 ALBANY STREET

DAYTON, OH 45408

193,683

83,895

PATRICIA LUCILLE SHERMAN BEGLEY TRUST

600 ALBANY STREET

DAYTON, OH 45408

193,683

83,895

JAMES L. SHERMAN (IN HIS INDIVIDUAL CAPACITY)

600 ALBANY STREET

DAYTON, OH 45408

193,683

83,895

PATRICIA L. BEGLEY (IN HER INDIVIDUAL CAPACITY)

600 ALBANY STREET

DAYTON, OH 45408

193,683

83,895

 









